Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicants’ arguments, see page 5, line 4 through page 7, line 9, filed 18 June 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Masuda (US 20130171511) in view of Shinoda et al. (US 8,808,903) has been withdrawn; and, the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Masuda (US 2013/0171511) in view of Shinoda et al. (US 8,808,903) as applied to claim 1 above has been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

4.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20130171511) in view of Kim et al. (US 20130330593).
Claim 1:	Masuda in Figure 1 discloses a secondary battery (non-aqueous secondary battery 1) comprising: 
an electrode assembly (11) having a length in a first direction, a height in a third direction, and a width in a second direction, the height of the electrode assembly being smaller than the length of the electrode assembly and larger than the width of the electrode assembly, the electrode assembly comprising a main tab (projection part 11a), extending from the electrode in a first direction; 
a current collecting member (12) adjacent the main tab (11a); and 
a sub-tab (aluminum holding plate 14) electrically connecting the main tab (11a) to the current collecting member (12), the main tab (11a) being in and welded to the sub-tab (14)(paragraph 0054], lines 8-11 (abstract, paragraphs [0054], [0077]-[0082], [0090]-[0091] and Figure 3). See also entire document.

Kim et al. in Figures 3-6 disclose a sub-tab (515) electrically connected to a main tab (514, which extends from the electrode assembly in a length direction), both the sub-tab and the main tab are bent in a second direction such that a distal end portion of the main tab extends in the second direction on a surface of the current collector member facing in the first direction (paragraphs [0059]-[0077]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Matsuda such that both the sub-tab and the main tab are bent in the second direction such that a distant end portion of the main tab extends in the second direction on a surface of on the current collecting member facing the first direction, as taught in Kim et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a current collecting member having an enlarged contact area and reduced in sized, that would have stably fixed the electrode assembly and improved output per volume (paragraph [0068]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein  Kim et al. further discloses that the sub-tab (515) and the main tab (514) are bent to 
Claim 3:	 The rejection of claim 3 is as set forth above in claim 1 wherein Masuda further discloses that the electrode assembly (11) comprises a plurality of first and second electrode plates and separators stacked on each other (paragraph [0054]) and has a pair of long-side regions (z-direction in Figure 1) and a short-side region (y-direction in Figure 1) extending between the long-side regions, 
wherein the main tab (11a) extends from the short-side region of the electrode assembly, and 
wherein the current collecting member (12) contacts the short-side region of the electrode assembly and has a slit (Figure 4) through which the main tab passes.
Claim 4:	 The rejection of claim 4 is as set forth above in claim 1 wherein Masuda in Figure 4 (reproduced below) further discloses that the current collecting member (12) comprises: 
a first region at one side of the slit and contacting the short-side region of the electrode assembly; 
a second region at another side of the slit and contacting the short-side region of the electrode assembly; and
 a third region extending between the first and second regions and contacting the short-side region of the electrode assembly.


    PNG
    media_image1.png
    608
    567
    media_image1.png
    Greyscale

Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Masuda in Figure 1 (reproduced, in part, below) further discloses that the sub-tab (14) comprises: 
a first section (1) welded to the first region of the current collecting member;
 a second section (2) welded to the second region of the current collecting member; 


    PNG
    media_image2.png
    423
    417
    media_image2.png
    Greyscale

a third section (3) extending from the first section and welded to one surface of the main tab (11a); and 
a fourth section (2) extending from the second section and welded to another surface of the main tab (11a). 
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein Masuda in Figure 1 further discloses that the third and fourth sections of the sub-tab (14) are bent in a direction parallel to an extension direction the first region or the second region of the current collecting member (12). 
Claim 7:	 The rejection of claim 7 is as set forth above in claim 1 wherein Masuda in Figure 1 further discloses that the ends of the third and fourth sections of the sub-tab are coplanar with the extension end portion of the main tab (11a). 
Claim 8:	 The rejection of claim 8 is as set forth above in claim 1 wherein Masuda in Figure 1 further discloses that sub-tab (14) further comprises a fifth section extending between ends of the third and fourth sections of the sub-tab. 
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein  Masuda in Figure 1 further discloses that the sub-tab (14) has a greater thickness (i.e. in the x-direction) than the main tab (11a) and a smaller thickness than the current collecting member (12). 

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2013/0171511) in view of Kim et al. (US 20130330593) as applied to claim 1 above.
Masuda and Kim et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 10:	 The Masuda combination discloses an electrode assembly comprising a first main tab, wherein the current collecting member has a slit through which the first main tab passes, and wherein the sub-tab comprises a holding part into which the first main tab is inserted.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode assembly of Masuda to comprise to a first and second electrode assembly, a first and second main tab, a first and second slit, and a first and second holding part as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

One of ordinary skill in the art would have been motivated to make the modification to provide an energy storage element which would have been easily made with high tolerance, at low cost and with increased capacity (paragraph [0008]).

Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 



/Thomas H. Parsons/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729